Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the response to this Office action, the Office respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Office in prosecuting this application.
The Office has cited particular figures, elements, paragraphs and/or columns and line numbers in the references as applied to the claims for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider each of the cited references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage disclosed by the Office.

	Status of Claims
-	Applicant’s Amendment filed June 24, 2021 is acknowledged.
-	Claim(s) 1 is/are amended
-	Claim(s) 1-6 is/are pending in the application.
	
	Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 3, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Terminal Disclaimer
The terminal disclaimer filed on August 10, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10606133 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-6 is/are allowed.
The claimed invention (claim 1 as representative of the independent claims) recites “A display device comprising: a substrate comprising: a plurality of pixels arranged in a display portion; a signal line control circuit connected to a plurality of signal lines; a plurality of thin film transistors inputting a pixel signal to a corresponding one of the pixels from the corresponding one of the signal lines; a common electrode overlapping the entire display portion; an insulating film disposed on the common electrode; a common line that is disposed outside the display portion along four sides of the display portion  and that is in direct contact with the common electrode at a plurality 

The prior arts cited fails to fairly teach or suggest the combined features of the invention including a common electrode overlapping the entire display portion; an insulating film disposed on the common electrode; a common line that is disposed outside the display portion along four sides of the display portion  and that is in direct contact with the common electrode at a plurality contact holes outside the display portion in the insulating film, the common line being disposed between the substrate and the insulating film that is in direct contact with the common electrode; a plurality of gate lines electrically connected to the thin film transistors; a gate line control circuit that is connected to the plurality of the gate lines and configured to provide a gate signal to each of the gate lines; and wherein the gate line control circuit is disposed between the display portion and the common line.	

Applicant has argued these features in the Remarks dated June 24, 2021 on page 4-5.  These features find support at least at figure 2, 10, 11 of Applicant’s original specification.



Conclusion
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kim et al, U.S. Patent Publication No. 2003/0117541 (liquid crystal display device), Jung et al, U.S. Patent Publication No. 20100157231 (liquid crystal display).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dorothy H Harris whose telephone number is (571)270-7539.  The examiner can normally be reached on Monday - Friday 8am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Dorothy Harris/Primary Examiner, Art Unit 2625